Exhibit 99.2 UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS On May 21, 2015 ("Closing Date"), Autobytel Inc. ("Autobytel" or the "Company"),and CDK Global, LLC., a Delaware limited liability company (“Seller”) entered into and consummated a Stock Purchase Agreement (“Purchase Agreement”) pursuant to which Autobytel acquired all of the issued and outstanding shares of common stock in Dealix Corporation, a California corporation and a subsidiary of Seller (“Dealix”), and Autotegrity, Inc., a Delaware corporation and a subsidiary of Seller (“Autotegrity”). Dealix provides new and used car leads to automotive dealerships, dealer groups and manufacturers, and Autotegrity is a consumer leads acquisition and analytics business. The pro forma financial statements are prepared in conformity with theSecurities Exchange Commission ("SEC"), Regulation S-X: Article 3, Rule 3.05, Financial Statements of Businesses Acquired or to be Acquired ("Rule 3.05") and Article 11, Pro forma Financial Information ("Article 11"). Certain information and disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles ("GAAP")have been condensed or omitted pursuant to such rules and regulations. However, we believe that the disclosures provided herein are adequate to make the information presented not misleading. The following unaudited pro forma condensed combined financial statements are derived from the historical audited financial statements for the year ended December 31, 2014 ofthe Company, the historical audited financial statements for the nine months ended March 31, 2015 of Internet Sales Leads Business of CDK Global, Inc. ("Leads Business"), the historical unaudited financial statements for the three months periods ended March 31, June 30, September 30, and Decemeber 31, 2014 of the Leads Business, and thequarterly unaudited financial statements for the three months ended March 31, 2015, of the Company and Leads Business. The pro forma statements of income arepresented to include the effects of the Purchase Transaction as of January 1, 2014. The unaudited pro forma condensed combined balance sheet is presented to include the effects of the Purchase Transaction as of March 31, 2015. The accompanying Leads Business' carve-out financial statements have been prepared in accordance with GAAP using allocations and estimates where data was not maintained on a specific basis within the books and records. Allocations to the Leads Business were based primarily on Leads Business' headcount using shared expenses incurred by Seller on behalf of the Leads Business, adjusted where a more specific allocation was deemed more appropriate. Due to the subjective nature of allocations and estimates used to prepare these carve-out financial statements, they may not reflect the financial position, cash flows or results of operations of the Leads Business in the future or what the results of operations, cash flows and financial positions would have been had the Leads Business been operated on a stand-alone basis during the periods presented. The unaudited pro forma condensed combined financial statements do not include any adjustments regarding liabilities incurred or cost savings achieved resulting from the integration of the two companies, as management is in the process of assessing what, if any, future actions are necessary. However, additional liabilities ultimately may be recorded for costs associated with removing redundant operations that could affect amounts in these unaudited pro forma combined financial statements, and their effects may be material and would be reflected in the statement of operations. -1- Significant assumptions, estimates and adjustments herein have been made solely for purposes of developing these unaudited pro forma condensed combined financial statements. The unaudited pro forma condensed combined financial statements should be read in conjunction with the historical consolidated financial statements and related notes of the Company and "Management's Discussion and Analysis of Financial Condition and Results of Operations" contained in the Company's Annual Report on Form 10-K for the year ended December31, 2014, as well as the audited historical financial statements and related notes of Internet Sales Leads Businessas of March31, 2015and June 30, 2014 and for the nine months ended March 31, 2015 and for the years ended June 30, 2014 and 2013, which are attached as Exhibit99.1 in this Form 8-K. The unaudited pro forma combined financial statements are not intended to represent or be indicative of the consolidated results of operations or financial condition of the Company that would have been reported had the acquisition been completed as of the dates presented, and should not be construed as representative of the future consolidated results of operations or financial condition of a combined entity. -2- AUTOBYTEL INC. UNAUDITED PRO FORMA CONDENSED COMBINED BALANCE SHEET As of March 31, 2015 Historical (in thousands) Autobytel Internet Sales Leads Business of CDK Global, Inc. Pro Forma Adjustments (Note 5 ) Pro Forma Combined ASSETS Current Assets: Cash and cash equivalents $ $
